COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-449-CV


KEVIN WOMACK                                                        APPELLANT

                                        V.

SPHERION ATLANTIC ENTERPRISES, LLC                                    APPELLEE

                                    ----------

           FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant Kevin Womack’s Unopposed Motion To

Dismiss.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 42.1(d).




                                                 PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: April 2, 2009


      1
          … See Tex. R. App. P. 47.4.